DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no. PCT/EP2017/08401 filed 12/21/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation or division. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendments and arguments/remarks filed on 11/17/2021 have been entered and fully considered.
Instant claim 1-2 and 12-14 have been amended currently.
Currently, instant claims 1-15 are pending.

Response to Arguments
Applicant’s arguments, see p. 5-9 filed 11/17/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 and its corresponding dependent claims recite, “identifying the solvent based on a detection of a substance detection signal of the mass spectrometer representing the chemical substance.” This recitation is unclear. As per the highlighted parts, a detection signal of a mass spectrometer is produced from a chemical substance, but represents another chemical component in the form of the claimed solvent. This is unclear since it is well known that the mass spectrometer detects all chemicals that pass through it and are within its limits of detection. Plus, the detection signal would represent the chemical substance and not the solvent, unless the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,815,803 B2 (Kobold et al.).
In regards to instant claims 1-3 and 8-9; Kobold et al. discloses (abstract and fig. 1-15) a novel procedure of preparing samples for analysis by way of mass spectrometry, preferably “LC-MS/MS”.  Kobold et al. recites (claims 8-11) a method of mass spectrometric analysis of a compound in a biological sample (“A method for 
In regards to instant claims 4-5, 7, and 11; Kobold et al. discloses (col. 1, line 45 to col. 2, line 26) that within the technology of liquid chromatography to employ different “polarities” for analyzed compounds, the mobile phase, and/or the stationary phase (the mobile and stationary phases encompassing “further comprising adding a compound of different chemical substances to the reagent …” and “further comprising generating a code by adding at least two different chemical substances …”).  Kobold et al. further discloses (col. 9, lines 19-28) magnetic polymer (“oligomers” being well-known to be a type of polymer) particles that contain paramagnetic or superparamagnetic crystals, and with a surface that can be modified chemically:  (encompassing “a mixture of isobaric oligomers …”).
In regards to instant claim 6; Kobold et al. discloses (col. 4, line 61 to col. 5, line 9) the use of magnetic particles that are surface-“derivatized” with reversed-phase ligands.
In regards to instant claim 10; Kobold et al. discloses (col. 6, paragraphs 1-2) using their invention to extract and analyze “peptides”.
In regards to instant claim 12; Kobold et al. discloses (all the “Example” sections of the reference such as col. 16, lines 4-5) using a manufacture’s handling protocol:  (“a factory made step”).  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/Dennis White/Primary Examiner, Art Unit 1798